Case: 11-40060       Document: 00511610529         Page: 1     Date Filed: 09/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 22, 2011
                                     No. 11-40060
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

OCTAVIO GONZALEZ-CARRANZA,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 2:10-CR-893-1




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       The attorney appointed to represent Octavio Gonzalez-Carranza has
moved for leave to withdraw and has filed a brief in accordance with Anders v.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-40060    Document: 00511610529     Page: 2   Date Filed: 09/22/2011

                                 No. 11-40060

California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Gonzalez-Carranza has not filed a response. We have reviewed coun-
sel’s brief and the relevant portions of the record reflected therein. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.




                                       2